internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-119394-00 date date legend taxpayer r s t u industry director dear this letter responds to a letter dated u requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file a copy of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office facts on s taxpayer timely filed its federal_income_tax return for the taxable_year ending r along with the signed original of the form_3115 filed under revproc_99_49 1999_52_irb_725 for automatic consent of a change in method_of_accounting for depreciation however no copy of this form_3115 was filed with the irs national_office until t law and analysis revproc_99_49 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the plr-119394-00 commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_99_49 provides that a taxpayer changing a method_of_accounting pursuant to revproc_99_49 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly the copy of taxpayer’s form_3115 filed with the irs national_office on t will be considered timely filed for purposes of sec_446 and the regulations thereunder and section a of revproc_99_49 a copy of this letter should be sent to the industry director a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically we express no opinion concerning whether taxpayer meets all the requirements of section dollar_figure of the appendix of revproc_99_49 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and the second authorized representative listed we are also plr-119394-00 sending a copy of this letter to the industry director this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for section purposes
